Exhibit 10.35

[image3023.gif]

2/2/2017

Dear Mr. Gerdes:

On behalf of 8x8, Inc., a Delaware corporation (the "Company"), I am pleased to
offer you the position of Chief Accounting Officer. You will be reporting to
Mary Ellen Genovese.

The terms of your employment relationship with the Company will be as set forth
below and will be subject to the approval of the Company's Chief Executive
Officer.

Base Salary:

Your base salary will be paid at a rate of USO $250,000.00/Yr. Your salary will
be payable in accordance with the Company's standard payroll policies subject to
required withholdings and any other taxes.



Bonus:

You may become eligible to participate in the Company's Management Incentive
Plan ('MIP') after ninety days of continuous employment with the Company.
Information about the Company's MIP plan can be found in 8x8's annual proxy
filing with the Securities and Exchange Commission. We will recommend to 8x8's
Board of Directors that your on-target participation rate will be set at 30% of
your base salary. Such participation and on-target rate will be subject to
approval by the 8x8 Board of Directors, and you must be employed by 8x8 at the
time such bonus payout amount is paid.



Stock Award:

Subject to the approval of 8x8's Board of Directors, you will be granted an
award of 33056 shares of restricted stock units (RSU's) of 8x8, Inc. common
stock (Nasdaq:EGHT). Such award will be subject to the terms of 8x8's 2012
Equity Incentive Plan, as amended. The shares will vest at a rate of 1/4th on
each of the first, second, third and fourth anniversaries of your employment
start date.



Salary Review:

Your base salary will be reviewed as part of the Company's normal salary review
process.



Expenses:

You will be reimbursed for all reasonable and necessary business expenses
incurred in the performance of your duties as provided in the Company's Employee
Handbook.



Benefits:

The Company will make available to you its standard vacation, medical and dental
insurance benefits available to our employees according to our benefits policy.
Medical will start on your date of hire and other benefits will start on the
first day of the month following your date of hire. The Company will also make
available to you a 401{k) Plan, subject to the terms of the plan. You will
eligible to begin participating in the 401{k) Plan starting 3 months from your
employment start date.



Standard Confidentiality and Inventions Assignment Agreement:

Like all Company employees, you will be required to sign the Company's standard
Confidential Information, Non-Disclosure and Inventions Assignment Agreement
(the "Confidentiality Agreement") relating to protection of the Company's and
third-parties' proprietary and confidential information and assignment of
inventions.



8x8, Inc.

| 2125 O'Nel Drive | San Jose, CA 95131 | Phone: 408.727.1885 | www.8x8.com





--------------------------------------------------------------------------------





8x8 is hiring you for your talents, skills, and expertise. We do not want you to
use or disclose any proprietary or confidential information from your previous
employers. You will not need this information to perform your duties at 8x8, and
using, or asking you to use, such information would violate 8x8 policies. We
understand from you that working at 8x8 will not violate any confidentiality,
non-compete or similar obligations you may owe to your previous employers or any
other third parties. If this is incorrect or if you have any uncertainty in this
regard. please do not sign this letter and contact us as soon as possible.

At-Will Employment:

Your employment will be at-will, meaning that either you or the Company may
terminate your employment at any time, without notice, for any reason or no
reason without further obligation or liability to either party. Such termination
will not affect the parties' respective obligations under the Confidentiality
Agreement. You will receive the Company's Employee Handbook with all of our
policies and procedures on your first day of employment.



No Outside Consulting:

You agree to not do any outside consulting work for any other person or company
while employed full-time at 8x8, Inc., other than with the advance written
approval of the Chief Executive Officer.



Background Check:

This offer letter is contingent upon the results of a background check and may
be rescinded at anytime in the event the background check fails to meet the
employment qualifications of the Company.



8x8 is an E-Verify employer:

8x8 uses E-Verify to establish identity and authorization to work as required by
the Immigration Reform and Control Act of 1986 ("IRCA"). E-Verify is an
Internet-based system maintained by the U.S. government that allows businesses
to determine the eligibility of their employees to work in the United States.
E-Verify compares information from an employee's Form 1-9, Employment
Eligibility Verification, to data from U.S. Department of Homeland Security and
Social Security Administration records to confirm employment eligibility. For
more information about E-Verify, please go to the government's website at:
www.uscis.gov/e-verify.



Expiration Date:

This offer will expire on Offer Details: 2/6/2017.



Start Date:

Your anticipated start date is Offer Details: 2/20/2017.



Welcome to the 8x8 team!

Sincerely,
8X8, INC.

By:_________________________________
Vikram Verma
Chief Executive Officer

8x8, Inc.

| 2125 O'Nel Drive | San Jose, CA 95131 | Phone: 408.727.1885 | www.8x8.com

